DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
 Response to Amendment
3.	This action is responsive to communications filed on 7/26/20214.	Claim 1 is cancelled by the applicant.
5.	Claims 2-21 (renumbered 1-20) are allowed.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in 
The independent claims 2, 11, and 20 present in the claims set filed 6/7/2021 as amended now clarify and recite the specific operations of the invention as directed to a failover recovery in a distributed data store replication including: “receiving, by the computing device, an acknowledgement from at least one of the remainder of the plurality of computing devices, wherein the computing device is included as part of the quorum of the plurality of computing devices that are eligible to participate in a subsequent election for a subsequent master computing device after receiving the acknowledgement…” and “excluding the computing device from being eligible to be part of the quorum during an election of a new master computing device among the quorum of the plurality of computing devices, wherein the computing device, while excluded from being eligible to be part of the quorum, is configured to receive and process at least one data item replication request” in combination and conjunction with the other specific limitations recited in the respective independent claims. The claims represent a method and a system that allows a newly-elected master to ensure that the data discovered during wait for consensus is locality based durable before transitioning to the master such that the node in the non-eligibility mode is prevented from having any updates that are discovered during failover. These limitations considered together with all of the other recited limitations within the independent claims as an entirety have not been found in the searches of the prior art to be anticipated or rendered obvious.
The closest prior art found in the searches are Linden et al. (US2011/0162036), Zohar et al. (US2007/0180309) and Dinker (US2004/0254984) as cited in the previous 
 	Linden, as cited in the previous office action, teaches a computing device may be joined to a cluster by discovering the device, determining whether the device is eligible to join the cluster, configuring the device, and assigning the device a cluster role (0041). A device may be assigned to act as a cluster master, backup master, active device, standby device, or another role. The cluster master may be configured to assign tasks, such as network flow processing to the cluster devices. The cluster master and backup master may maintain global, run-time synchronization data pertaining to each of the network flows, shared resources, cluster configuration, and the like. The devices within the cluster may monitor one another (0060). Monitoring may include transmitting status messages comprising indicators of device health to the other devices in the cluster. In the event a device satisfies failover conditions, a failover operation to replace the device with another standby device, may be performed (0157).
Zohar, as cited in the previous Office action, teaches generally data processing and/or storage system. The data processing and/or storage system may include at least two interfaces, wherein each of the at least two interfaces includes a non-dedicated communication port for communicating data to and from external data systems or clients based on a rule base. Each interface is adapted to provide an external data system or data client with access to the data storage system based on a policy rule base e.g. access policy rule base. The rule base is updated based on data storage system load, and includes information relating to access rights of the external data   
Dinker, as cited in the previous Office action, teaches generally a distributed data system cluster that include several nodes and an interconnect coupling the nodes. Each node may include a consensus module and a serviceability module. In response to receiving a request to perform a serviceability update from a serviceability module, a consensus module may be configured to send a vote request to the consensus modules included in each of the other nodes. Each consensus module may be configured to send a vote to each other consensus module in response to receiving the vote request. A consensus module in one may also be configured to cause a serviceability module included in the same node to perform the serviceability update dependent on whether a quorum is indicated by the votes received from the consensus modules in the other nodes. 
Liu, teaches generally computing nodes, such as plural information handling systems are managed with plural master nodes configured to have active-active interaction. A resource manager of each of the plural master nodes is operable to simultaneously assign computing node resources to job requests. Reservations are made by a job scheduler in a table of a storage common to the active-active master nodes to avoid conflicts between master nodes and then reserved computing resources are assigned for management by the reserving master node resource manager. A failure manager monitors the master nodes to detect a failure, such as by a lack of communication from a master node for a predetermined time, and recovers a failed 
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in claim as noted above to include a computing device, while excluded from being eligible to be part of the quorum is configured to receive and process at least one data item replication request, in combination and conjunction with all of the other specific limitations recited in the independent claims. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore, independent claims 2, 11, and 20 are allowable.
Dependent claims (3-10, 12-19, and 21) are allowable at least for depending on an allowed independent claim.

7.	The allowed claims are claims 2-21 (now renumbered 1-20).

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Monday – Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156